McNally, J. (dissenting).
The orders and judgments granting summary judgment dismissing the complaint should be reversed, on the law, and the motions therefor denied.
The complaint, as amplified by plaintiff’s opposing affidavit, alleges his employment by the corporate defendant for the period October 13, 1966, to September 30, 1967, at the annual salary of $55,000. Defendants contend the employment was one terminable at will. The issue is one of fact, which may not be resolved without a trial. (Millerton Agway Co-op. v. Briarcliff Farms, 17 N Y 2d 57.)
Capozzoli and Tilzer, JJ., concur with. McGivern, J.; McNally, J., dissents in an opinion in which Eager, J. P., concurs.
Orders and judgments affirmed with $50 costs and disbursements to the respondents; the motions, being treated as motions for summary judgment, are granted.